Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Amendments and arguments to the claims are persuasive over the previous 101 rejections and therefore the rejection have been withdrawn.
	Arguments against the previous prior art rejections are persuasive and therefore the rejections have been withdrawn.
	The prior arts do not teach nor suggest independent claim 1 limitations, recited in part, “checking, by the at least one computer processor, if the respective failure propagation path forms a ring closure and, in the affirmative, replacing the ring closure by a predefined expression.” The other independent claims recite similarly.
	Generally, the prior arts teach methods for modeling and analyzing failures using techniques such as fault tree analysis or design structure matrices. Fault tree analysis tends to be problematic since loops may not be part of a Boolean model and therefore design structure matrices may be preferred in order to eliminate loop expressions. The claimed invention improves on the prior arts and utilizes fault tree analysis and further eliminates loops that may be a part of the analysis by replacing the loop with another predefined expression. Therefore, the invention as claimed is allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113